               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          :
FOTOHAUS, LLC,                            :
75 North Woodward Avenue, #80228          :
Tallahassee, FL 32313                     :
                                          :
       Plaintiff,                         :
                                          :
v.                                        :                  Civil Action No.:
                                          :
ADVANCED PLAN FOR HEALTH, L.L.C.,         :                  COMPLAINT AND JURY
1500 Solana Boulevard, Building 3         :                  DEMAND
Roanoke, TX 76262                         :
                                          :
       Defendant.                         :
                                          :
__________________________________________:


                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiff, FOTOHAUS, LLC (“Fotohaus” or “Plaintiff”), brings this complaint in the

United States District Court for the District of Columbia against ADVANCED PLAN FOR

HEALTH, L.L.C. (“Advanced” or “Defendant”), alleging as follows:


                                              PARTIES

1. Plaintiff is a limited liability company existing under the laws of the State of Florida, with an

    office located in Tallahassee, Florida.

2. On information and belief, Defendant is a Limited Liability Company existing under the

    laws of the state of Texas, with headquarters in Irving, Texas. Defendant is a group of health

    care professionals who manage risk an optimize health care benefits and costs. Defendant

    owns, operates, and is solely responsible for the contents on the website,

    www.mypoindexter.com.




Plaintiff’s Original Complaint                                                           Page 1 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 2 of 12



                                 JURISDICTION AND VENUE

3. This is a civil action seeking damages for copyright infringement under the copyright laws of

    the United States (17 U.S.C. § 101 et seq.).

4. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

    question); and 28 U.S.C. § 1338(a) (copyright).

5. This Court has personal jurisdiction over Defendant, and venue in this District is proper

    under 28 U.S.C. § 1391(b) and (c) and 1400(a) because Defendant regularly does and solicits

    business, engages in persistent course of conduct, and derives substantial revenue from

    services rendered in the District of Columbia.


                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

6. Daniel Foster (“Foster”) captured the photograph, “Drugs” (“Copyrighted Photograph”) on

    August 27, 2014 in Berlin, Germany. [Exhibit 1].

7. On or about September 1, 2014, Foster posted Copyrighted Photograph to

    www.flickr.com/photos/danielfoster/15097483625 (Last visited February 10, 2019). [Exhibit

    2].

8. Foster registered Copyrighted Photograph with the United States Copyright Office on

    September 30, 2014 (Registration No.: VA 1-937-085). [Exhibit 3].

9. Foster assigned the copyright to Copyrighted Photograph to Fotohaus on March 8, 2017.

10. Beginning on or about June 1, 2017, Defendant copied and posted Copyrighted Photograph

    to the Defendant’s commercial website, www.mypoindexter.com (Last visited December 19,

    2017).

11. Defendant posted Copyrighted Photograph to the following URL:

    • www.mypoindexter.com/index.cfm/news-events/blog/analytics-group-benefits-design-and-

      the-battle-against-addiction (Last visited December 19, 2017). [Exhibit 4].

Plaintiff’s Original Complaint                                                         Page 2 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 3 of 12



12. Beginning on or about June 1, 2017, Defendant posted Copyrighted Photograph to

    Defendant’s LinkedIn page:

    •   www.linkedin.com/feed/update/urn:li:activity:6278950197728985088 (Last visited

        December 19, 2017). [Exhibit 5].

13. Beginning on or about June 1, 2017, Defendant posted Copyrighted Photograph to

    Defendant’s Twitter page:

    •   www.twitter.com/APH_PoinD/status/872493524356411393 (Last visited December

        19, 2017). [Exhibit 6].


  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

14. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

15. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

    rights under United States copyright with respect to Copyrighted Photograph, which is the

    subject of a valid and complete Certificate of Copyright Registration by the Register of

    Copyrights.

16. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the

    exclusive rights to reproduce and distribute the Copyrighted Photograph to the public.

17. Plaintiff is informed and believes Defendant, without the permission or consent of Plaintiff,

    copied and used Copyrighted Photograph on Defendant’s commercial website,

    www.mypoindexter.com, as well as Defendant’s Twitter and LinkedIn pages. In doing so,

    Defendant violated Plaintiff’s exclusive rights of reproduction and distribution. Defendant’s

    actions constitute infringement of Plaintiff’s copyright and exclusive rights under copyright.

18. Plaintiff is informed and believes that the foregoing act of infringement was willful and

    intentional, in disregard of and with indifference to the rights of Plaintiff.


Plaintiff’s Original Complaint                                                            Page 3 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 4 of 12



19. As a result of Defendant’s infringement of Plaintiff’s copyright and exclusive rights under

    copyright, Plaintiff is entitled to actual or statutory damages, including any profits realized

    by Defendant attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendant’s

    infringement of Copyrighted Photograph.


        COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
           MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

20. Plaintiff is informed and believes that Defendant, without the permission or consent of

    Plaintiff, knowingly and with the intent to conceal infringement, intentionally removed the

    copyright management information from Plaintiff’s Copyrighted Photograph before

    displaying Copyrighted Photograph on Defendant’s public website www.mypoindexter.com,

    as well as Defendant’s Twitter and LinkedIn pages. In doing so, Defendant violated 17

    U.S.C. § 1202(a)(1) and (b)(1).

21. As a result of Defendant’s actions, Plaintiff is entitled to actual damages or statutory

    damages pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their attorneys’ fees

    and costs pursuant to 17 U.S.C. § 1203(b)(5).


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

A. Declaring that Defendant’s unauthorized conduct violates Plaintiff’s rights under the Federal

    Copyright Act;

B. Immediately and permanently enjoining Defendant, its officers, directors, agents, servants,

    employees, representatives, attorneys, related companies, successors, assigns, and all others

    in active concert or participation with them from copying and republishing Plaintiff’s

    Copyrighted Photograph without consent or otherwise infringing Plaintiff’s copyright or

    other rights in any manner;


Plaintiff’s Original Complaint                                                            Page 4 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 5 of 12



C. Ordering Defendant to account to Plaintiff for all gains, profits, and advantages derived by

     Defendant by their infringement of Plaintiff’s copyright or such damages as are proper, and

     since Defendant intentionally infringed Plaintiff’s copyright, for the maximum allowable

     statutory damages for each violation;

D. Awarding Plaintiff actual and/or statutory damages for Defendant’s copyright infringement

     in an amount to be determined at trial;

E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

F. Awarding Plaintiff such other and further relief as is just and proper.



                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

trial.



Dated: February 20, 2019                                __/s/__David C. Deal___________
                                                        David C. Deal (VA Bar No.: 86005)
                                                        The Law Office of David C. Deal, P.L.C.
                                                        P.O. Box 1042
                                                        Crozet, VA 22932
                                                        434-233-2727, Telephone
                                                        david@daviddeal.com
                                                        Counsel for Plaintiff




Plaintiff’s Original Complaint                                                              Page 5 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 6 of 12



                                      EXHIBIT 1




Plaintiff’s Original Complaint                                             Page 6 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 7 of 12



                                      EXHIBIT 2




Plaintiff’s Original Complaint                                             Page 7 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 8 of 12



                                      EXHIBIT 3




Plaintiff’s Original Complaint                                             Page 8 of 12
               Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 9 of 12



                                      EXHIBIT 4




Plaintiff’s Original Complaint                                             Page 9 of 12
              Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 10 of 12




Plaintiff’s Original Complaint                                             Page 10 of 12
              Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 11 of 12



                                      EXHIBIT 5




Plaintiff’s Original Complaint                                             Page 11 of 12
              Case 1:19-cv-00424 Document 1 Filed 02/20/19 Page 12 of 12



                                      EXHIBIT 6




Plaintiff’s Original Complaint                                             Page 12 of 12
